Citation Nr: 0719955	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  05-30 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
left ear.

2.  Entitlement to service connection for low back strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The veteran served on active duty from February to July 1986, 
and from August 1990 to June 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for hearing loss in the left ear and for low back 
strain. 

The issue of entitlement to service connection for low back 
strain is addressed in the REMAND portion of the decision 
below and is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


FINDING OF FACT

A hearing loss disability in the left ear was not present in 
service, and has not been documented following the veteran's 
discharge from service. 


CONCLUSION OF LAW

A hearing loss disability in the left ear was not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In this case, in an April 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding new and material evidence and what information and 
evidence are needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA.  Similar information was sent to the veteran in September 
2006 letter, which also advised the veteran of the evidence 
needed to establish a disability rating and effective date.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, private and VA medical 
records, a lay statement, and his testimony at two hearings.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
including hearing testimony, service medical records, private 
medical records, VA outpatient reports, and a lay statement.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until 
the present is required where the chronicity of a condition 
manifested during 
service either has not been established or might reasonably 
be questioned.  38 C.F.R. § 3.303(b).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2006).

With regard to hearing loss, 38 C.F.R. § 3.385 defines what 
constitutes the current existence of a hearing loss 
disability.  For service connection, it is not required that 
a hearing loss disability by the standards of 38 C.F.R. § 
3.385 be demonstrated during service, although a hearing loss 
disability by such standards must be currently present, and 
service connection is possible if a current hearing loss 
disability can be adequately linked to service.  Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).  

The evidence supporting the veteran's claim consists 
essentially of his allegations.  The Board acknowledges that 
the veteran's discharge certificate discloses that his 
military occupational specialty was light vehicle mechanic.  
He asserts that he worked on the airfield with jets taking 
off and landing and thus was subjected to acoustic trauma in 
service.  He claims that did not wear any protection for his 
ears.  

The evidence against the veteran's claim includes the service 
medical records and post-service medical evidence.  The 
service medical records are negative for complaints or 
findings of a hearing loss in the left ear.  The veteran was 
afforded two audiometric examinations during service, 
including one in May 1991, at the time of his separation from 
service.  Both were within normal limits.  The veteran 
specifically denied a hearing loss on the May 1991 report of 
medical history.  The audiometric examination revealed that 
the hearing threshold levels in decibels were 5, 0, 5, 5 and 
15, at 500, 1000, 2,000, 3,000 and 4,000 Hertz, respectively.  

The veteran submitted an audiometric test that was apparently 
conducted in February 2007.  The results of this test reveal 
pure tone thresholds of 25 decibels or less at 500 to 4000 
Hertz.  Thus, there is no competent medical evidence that the 
veteran had a hearing loss disability in the left ear in 
service or at anytime thereafter.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

The Board points out that during the hearing at the RO in 
March 2006, the veteran seemed to suggest he had taken an 
audiometric test for employment purposes in 1992 or 1993, and 
that he was told that he could not do that job because of his 
hearing.  He maintains that he was assigned to a job that did 
not involve exposure to noise.  When he testified before the 
undersigned in March 2007, the veteran implied that he had 
tried to obtain the records, but they were not available.  
The fact remains that the absence of these records, if they 
exist, is not pertinent in light of the fact that there is no 
clinical evidence of a current hearing loss disability in the 
left ear.

The only evidence supporting the veteran's claim consists of 
his allegations regarding the existence and etiology of a 
left ear hearing loss.  In contrast, the medical evidence 
demonstrates that the veteran does not have a current hearing 
loss disability in the left ear.  Since he is not a medical 
expert, the veteran is not competent to express an 
authoritative opinion regarding either his medical condition 
or any questions regarding medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

The Board concludes, accordingly, that the medical findings 
are of greater probative value than the veteran's statements.  

As a final matter, the Board notes that a VA examination has 
not been scheduled in the instant case with respect to this 
issue.  VA regulations provide that VA will assist the 
veteran by providing a medical examination or obtaining a 
medical opinion based upon review of the evidence of record 
if VA determines that it is necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4)(i).  In this case, a current 
audiogram fails to establish the existence of a current 
disability.  As such, the evidence is sufficient to decide 
the claim, and a VA examination is not required in the 
absence of a current disability.  See 38 C.F.R. 
§ 3.159(c)(4)(i)(A).  

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a hearing loss disability in the left 
ear.


ORDER

Service connection for hearing loss in the left ear is 
denied.  




REMAND

The veteran asserts that service connection is warranted for 
low back strain.  The service medical records establish that 
the veteran was treated in service in March 1991 for low back 
pain.  It was reported that his back pain had been present 
for three weeks, and had its onset after lifting about 50 
pounds at work.  Following an evaluation, the impressions 
were low back ache and muscle strain.  Medication was 
prescribed.  VA outpatient treatment records show that the 
veteran complained of low back pain in February 2003.  In 
September 2004, the veteran related that he had hurt his back 
in service.  An examination revealed a slight bulge over the 
L3-4 area.  Degenerative joint disease of the spine was noted 
in December 2004.  In addition, the veteran testified at a 
hearing that he has experienced back pain since the in-
service injury.  

As the evidence shows evidence of treatment in service and 
current disability which could be related to service, a VA 
examination is necessary to obtain an opinion as to the 
current etiology.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 
20 Vet. App. 410 (2006).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his low back 
disability since his discharge from 
service.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, and which have not 
already been associated with the claims 
folder.


2.  The veteran should then be afforded a 
VA orthopedic examination to determine 
the nature and etiology of his low back 
disability.  All necessary tests should 
be performed, and a diagnosis provided 
for any low back disability identified.  
The claims folder must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  

Based upon review of the claims file, 
examination of the veteran, and sound 
medical principles, the examiner should 
furnish an opinion concerning whether it 
is more likely, less likely, or at least 
as likely as not (50 percent probability) 
that a current low back disability is 
related to the low back complaints the 
veteran had during service.  A rationale 
for any opinion expressed should be set 
forth.  

3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


